Exhibit CONSENT TO ACTION OF THE ESOP ADMINISTRATIVE COMMITTEE OF APPLETON PAPERS INC. The undersigned, being all of the members of the ESOP Administrative Committee of Appleton Papers Inc. (the “Committee”), hereby consent to the following actions without a formal meeting of the Committee: WHEREAS the Board of Directors of Appleton Papers Inc., by resolution dated December 5, 2007, granted the ESOP Administrative Committee the authority to adopt non-material amendments to the Appleton Papers Inc. Retirement Savings and Employee Stock Ownership Plan (the “Plan”); and WHEREAS the Committee desires to amend the Plan. NOW, THEREFORE, be it resolved that the Committee hereby unanimously adopts the amendments to the Plan effective January 1, 2008, as set forth in Exhibit A attached hereto. IN WITNESS WHEREOF, the undersigned have in one or more counterparts, each of which shall be considered an original, but all of which shall constitute one and the same document, executed this Resolution effective as of the 1st day of January, 2008. /s/ Mark
